     Case 1:19-cr-00103-TCB-AJB Document 177 Filed 06/02/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
UNITED STATES OF AMERICA                 :
                                         :
      -vs-                               :       CRIMINAL ACTION NUMBER
                                         :         1:19-CR-103-TCB-AJB-2
NATASHA NATILE FRANCE                    :
    OBJECTIONS TO NON-FINAL REPORT AND RECOMMENDATION
      COMES NOW, Natasha France, pursuant to 28 U.S.C. §636(b)(1)(C), and

objects to the Magistrate’s denial of her motion (Doc. 153) that warrantless customs

boarder searches of mail parcels offend the Fourth Amendment under Hyde and

Baxter because the Appendix to 19 C.F.R. §145 is inapplicable.

      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. Amend. IV. For Fourth Amendment purposes, “[w]hat is reasonable

depends upon all of the circumstances surrounding the search or seizure and the

nature of the search or seizure itself.” United States v. Montoya de Hernandez, 473

U.S. 531, 537 (1985). A long-recognized exception to the Fourth Amendment are

border searches. This exception is based on the principal that searches at a border,

without probable cause and without a warrant are nonetheless “reasonable” and is

“as old as the Fourth Amendment itself.” United States v. Ramsey, 431 U.S. 606,


                                         1
     Case 1:19-cr-00103-TCB-AJB Document 177 Filed 06/02/20 Page 2 of 5




619 (1977). “The border search exception is grounded in the recognized right of the

sovereign to control, subject to substantive limitations imposed by the Constitution,

who and what may enter the country. Id. at 6520. United States v. Hyde, 37 F.3d

116 (3rd Cir. 1994), established the applicability of the border search exception to

the Fourth Amendment at the customs border between the mainland United States

and the U.S. Virgin Islands.

      Mail (i.e. letters and packages) delivered via the U.S. postal system, is

protected under the Fourth Amendment from unreasonable searches and seizures.

United States v. Jacobsen, 466 U.S. 109, 114 (1984). The Supreme Court explained

that “[i]t has long been held that first-class mail such as letters and sealed packages

subject to letter postage – as distinguished from newspapers, magazines, pamphlets,

and other printed matter – is free from inspection by postal authorities, except in the

manner provided by the Fourth Amendment. United States v. Van Leeuwen, 397

U.S. 249, 251 (1970). United States v. Baxter, 951 F.3d 128 (3rd Cir. 2020) expanded

the border search exception to apply parcel post packages sealed against inspection

mailed between the mainland United States and the U.S. Virgin Islands.

      The sealed packages at issue in this case were classified as Priority Mail.

Priority mail is considered sealed mail. 39 C.F.R. §233.3(c)(3). Sealed mail or sealed

letter class mail, are packages sealed against postal inspection by the sender. 19
                                          2
     Case 1:19-cr-00103-TCB-AJB Document 177 Filed 06/02/20 Page 3 of 5




C.F.R. §145.1(c). Customs officials may open and examine sealed letter class mail

provided they have reasonable cause to suspect the presence of merchandise or

contraband. 19 C.F.R. §145.3(a). If a sealed letter class mail is opened, the

reasonable cause to suspect the presence of merchandise or contraband shall be

recorded on the appropriate form. 19 C.F.R. 145 Appendix Policy Statement to Part

145. The non-final Report and Recommendation misread The Appendix to Part 145.

The Appendix does not instruct officers about how to decide whether there is

reasonable cause to suspect. The Appendix leaves that as a judgment call for the

Customs official but does provide examples of circumstances which would permit

the opening of sealed letter class mail without a search warrant or authorization of

the sender or addressee. One of the best practices listed in the Appendix is to x-ray

parcels to assist in the determination whether there is contraband or merchandise

inside the parcel package prior to opening it. In this case, the package was opened

first and only after discovering the package contained gun parts was it x-rayed.

      WHEREFORE, Ms. France respectfully submits her objections to the

Magistrate Judge’s Report & Recommendation and respectfully requests for an

overruling of the Magistrate Judge’s findings.

      This 2nd day of June, 2020.


                                         3
     Case 1:19-cr-00103-TCB-AJB Document 177 Filed 06/02/20 Page 4 of 5




                                              s/ Sarah M. Timmers
                                              Sarah M. Timmers, Esquire
                                              GA Bar No, 122723
                                              Counsel for Natasha France
279 Washington Avenue
Marietta, Georgia 30060-1980
(470) 755-1049 telephone
(770) 427-5869 facsimile
sarah@sarahmtimmers.com




                                     4
      Case 1:19-cr-00103-TCB-AJB Document 177 Filed 06/02/20 Page 5 of 5




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
UNITED STATES OF AMERICA                  :
                                          :
      -vs-                                :       CRIMINAL ACTION NUMBER
                                          :         1:19-CR-103-TCB-AJB-2
NATASHA NATILE FRANCE                     :
                           CERTIFICATE OF SERVICE
      I hereby certify that I have on this date electronically filed Defendant’s

Objections to the Non-Final Report and Recommendation using the CM/ECF

system, which will automatically send email notification of such filing to all parties

of record in this case.

      Respectfully submitted this 2nd day of June, 2020.
                                                    s/ Sarah M. Timmers
                                                    Sarah M. Timmers, Esquire
                                                    GA Bar No, 122723
                                                    Counsel for Natasha France
279 Washington Avenue
Marietta, Georgia 30060-1980
(470) 755-1049 telephone
(770) 427-5869 facsimile
sarah@sarahmtimmers.com




                                          5
